DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 7/8/22 is acknowledged.  Claims 21-23 added appears to readable on elected group I. claims 11-20 have been canceled is acknowledged.
An OA on the merits of claims 1-10 and 21-23 as follows

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since claims directed to “a substrate chuck” that is operatively associated with a fluid in a chamber, therefore, the term: ”fluid” (claim 1, line 2) should be further define to:--"fluid in an assembly chamber”--.
“the fluid” (claim 1, line 12) should be updated to:--“the fluid in the assembly chamber”--.
“are disposed” (claim 2, line 2 and line 5) should be changed to :--“configured to dispose”--.  Since the substrate is not part of the claimed chuck.  For clarity of the claim. 
“transfers” (claim 3, line 1) directed to transfer should be changed to:--”is configured to transfer “--.
“configured to fix” (claim 5, line 1-2) should be updated to: --“is fixed “--, since they are all structure parts that made up the claimed substrate chuck. 
“presses” (claim 6, line 1) should be changed to :--” configured to press”--.
“prevents” (claim 21 should be changed to: -- “configured to prevent” --, since only function associated with the outside substrate in this claim.
“are disposed” (claim 22, line 2)”is disposed” (claim 23, line 1) should be changed to: --“are configured to dispose” --, for clarity of the claim.
”is disposed” (claim 23, line 1) should be changed to: --“is configured to dispose” --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP2003129297).
	Suzuki et al discloses the claimed substrate chuck for allowing one surface of a substrate to be in contact with a fluid, the substrate chuck comprising: 
	a first frame 12 having a first hole at a central portion thereof, 
	a second frame 24 /43 having a second hole at a central portion (of 43) thereof and disposed to overlap the first frame 12 (see Fig. ; and 
	

    PNG
    media_image1.png
    387
    472
    media_image1.png
    Greyscale



	a frame transfer part 42/44 configured to vertically move the second frame with respect to the first frame,
	wherein the first frame 12 comprises: a bottom portion at which the first hole is formed; and 
	a sidewall portion formed on a peripheral edge of the bottom portion, and 
	wherein a height of the sidewall portion is greater than a depth at which the substrate is placed into the fluid (see Fig. 4 as noted above).
	Regarding to “a frame transfer part configured to vertically move the second frame with respect to the first frame” appears to be satisfied by the above since the phrase ”configured to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  
	As applied to claim 2 appears to met by the above reference (see Fig. 4).
	Limitation of claim 5 -6 appear to be met by the above (see Fig. 4 where the fixing part 44 interconnect the frame transfer and the first frame 12/45), further no structure limitation set forth in claim 6.
	Limitations of claims 21-22 appears to be met by the above (see Figs. 3-4), since no structure limitations set forth in these claims. 

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt